0012312304                                                            56789
ÿÿ0033033
  *+ÿ-./012*34ÿ56789ÿ:-;-:<=>ÿ?@77Aÿ<ÿ1ÿBCDEF7GAÿHGÿIÿ2JHFHGIKÿ2IL7

                             MNOPQRÿ
                                   T P UPQT   ÿRO  T PVO  WPÿ  WXMVPÿ
                                  QYZ[\]^ÿR_Z[]_`[ÿabÿWYc_ba]^_Y
                 defg34ÿ?g*g3?ÿ+hÿ*i36f2*                                 jMRslQNPÿONÿUÿWVOlONUtÿWUTQÿ
                            89                                           ÿ2IL7ÿeCFu7JvÿwnwxWVyywz{|yy}
                 jXkNÿPkXlUTÿPQVVQNWQÿ                                    47~7GDIGALÿ*AAJG7vÿ7DHLÿ2KD7ÿiIAA@7Lÿ67AIHG7D
      UmUnÿjao^ÿPoapYZÿq_Zo\]rÿjao^ÿPoapYZÿP\]\^`\ÿq_Zo\]
  PkQÿRQqQNRUNPn
        K7ID7DÿECHKAÿAÿCGA5L>ÿ- ~ÿA@7ÿfGDHAF7GA9
        K7ID7DÿGKÿGA7GD7J7ÿAÿCGA5L>ÿ ÿÿ@H@ÿILÿI7A7DÿuÿA@7ÿCJA9
        ILÿ~CGDÿECHKAÿGÿCGA5L>ÿ ÿI~A7JÿIÿK7Iÿ~ÿGAÿECHKA9
  g@7ÿD7~7GDIGAÿHLÿIDCDHIA7DÿECHKAÿ~ÿA@7L7ÿ~~7GL7Lv
   P_[c\ÿÿT\`[_a^                     NY[]\ÿabÿXbb\^Z\                                                     Xbb\^Z\ÿQ^\ Wa^[
   <=ÿd9?929ÿÿ<.                    3*gÿ2*63ÿh6*d4ÿ                                                    :-;</;-:<<          -
                                       52KILLÿ2ÿh7KG>
           g@7ÿD7~7GDIGAÿHLÿL7GA7G7DÿILÿJ8HD7DÿHGÿIE7Lÿ-ÿA@JCE@  ~ÿA@HLÿCDEF7GA9ÿg@7ÿL7GA7G7ÿHLÿHFL7DÿCJLCIGAÿAÿA@7
  ?7GA7GHGEÿ67~JFÿ*Aÿ~ÿ<=.9
        g@7ÿD7~7GDIGAÿ@ILÿu77Gÿ~CGDÿGAÿECHKAÿGÿCGA5L>ÿ ÿ9
        2CGA5L>ÿ<ÿ1< ÿIJ7ÿDHLFHLL7DÿGÿA@7ÿFAHGÿ~ÿA@7ÿdGHA7Dÿ?AIA7L9
        fGDHAF7GAÿHLÿAÿu7ÿDHLFHLL7Dÿuÿ4HLAJHAÿ2CJAÿGÿFAHGÿ~ÿA@7ÿdGHA7Dÿ?AIA7L9
        *7IKÿJHE@ALÿEH87G9                       *7IKÿJHE@ALÿIH87D9
           fAÿHLÿJD7J7DÿA@IAÿA@7ÿD7~7GDIGAÿFCLAÿGAH~ÿA@7ÿdGHA7Dÿ?AIA7LÿIAAJG7ÿ~JÿA@HLÿDHLAJHAÿHA@HGÿ:ÿDILÿ~ÿIGÿ@IGE7ÿ~ÿGIF7
  J7LHD7G7ÿJÿFIHKHGEÿIDDJ7LLÿCGAHKÿIKKÿ~HG7LÿJ7LAHACAHGÿLALÿIGDÿL7HIKÿILL7LLF7GALÿHFL7DÿuÿA@HLÿCDEF7GAÿIJ7ÿ~CKKÿIHD9ÿf~
  JD7J7DÿAÿIÿJ7LAHACAHGÿJÿ~HG7ÿA@7ÿD7~7GDIGAÿFCLAÿGAH~ÿA@7ÿCJAÿIGDÿdGHA7Dÿ?AIA7LÿIAAJG7ÿ~ÿFIA7JHIKÿ@IGE7LÿHGÿ7GFH
  HJCFLAIG7L9
                                                                           www}yw
                                                                           4IA7ÿ~ÿfFLHAHGÿ~ÿBCDEF7GA
                                                                           ;L;ÿIJ7G7ÿB9ÿ+e7HKK
                                                                           ?HEGIACJ7ÿ~ÿBCDHHIKÿ+~~H7J
                                                                           tY]\^`\ÿjÿXN\_ccÿdGHA7Dÿ?AIA7Lÿ4HLAJHAÿBCDE7
                                                                           eIF7ÿÿgHAK7ÿ~ÿBCDHHIKÿ+~~H7J
                                                                           <<;-:;-:<=
                                                                           4IA7





81178897619198196789
798!"#$%&6'7("8796)                                                     01
0012312304                                                         56789
ÿÿ0033033
  .TÿPUVBW>.+*ÿXCOYZÿ[P\P[]^_ÿ?`OOaÿUÿWÿLbQcMadQe
  *+,+-*.-/0ÿ2345ÿ74389:ÿ7;<<;5=;ÿ                                                                                                LMNOÿPÿQRÿS
  >.?+ÿ-@AB+C0ÿDEDF=<GGDHIJGGK
                                                              f<3g97h35
   iQjÿMbOÿ`ObOckÿlOeaOemOnÿaQÿobQcMadQeÿRQbÿMÿaObpÿQR0
   qrÿAQea`lZ
                                                    895s973<tÿ=35sh7h35:
   iQjÿpjlaÿeQaÿmQppdaÿMeQa`ObÿROnObMuvÿlaMaOÿQbÿuQmMuÿmbdpOZÿ
   iQjÿpjlaÿeQaÿjeuMwRjuukÿoQllOllÿMÿmQeabQuuOnÿljclaMemOZÿÿ
   iQjÿpjlaÿbORbMdeÿRbQpÿMekÿjeuMwRjuÿjlOÿQRÿmQeabQuuOnÿljclaMemOZÿiQjÿpjlaÿljcpdaÿaQÿQeOÿnbjNÿaOlaÿwda`deÿ]VÿnMklÿQRÿouMmOpOeaÿQe
   obQcMadQeÿMenÿMaÿuOMlaÿawQÿXP_ÿoObdQndmÿnbjNÿaOlalÿa`ObOMRaObvÿeQaÿaQÿOxmOOnÿRQjbÿXU_ÿnbjNÿaOlalÿoObÿpQea`Z
          /`OÿMcQYOÿnbjNÿaOladeNÿmQendadQeÿdlÿljloOenOnvÿcMlOnÿQeÿa`OÿmQjbaylÿnOaObpdeMadQeÿa`MaÿkQjÿoQlOÿMÿuQwÿbdlzÿQRÿRjajbOÿljclaMemO
          McjlOZ
          iQjÿpjlaÿmQQoObMaOÿdeÿa`OÿmQuuOmadQeÿQRÿ*-.ÿMlÿndbOmaOnÿckÿa`OÿobQcMadQeÿQRRdmObZ
          iQjÿpjlaÿmQpoukÿwda`ÿa`OÿbO{jdbOpOealÿQRÿa`Oÿ?OxÿTRROenObÿCONdlabMadQeÿMenÿ-QadRdmMadQeÿ.maÿXqUÿ@Z?Z>Zÿ|ÿP[}[]vÿ~ÿ~_ÿMl
          ndbOmaOnÿckÿa`OÿobQcMadQeÿQRRdmObvÿa`OÿBjbOMjÿQRÿLbdlQelvÿQbÿMekÿlaMaOÿlOxÿQRROenObÿbONdlabMadQeÿMNOemkÿdeÿa`OÿuQmMadQeÿw`ObOÿkQj
          bOldnOvÿwQbzvÿMbOÿMÿlajnOeavÿQbÿwObOÿmQeYdmaOnÿQRÿMÿ{jMudRkdeNÿQRROelOZ
          iQjÿpjlaÿoMbadmdoMaOÿdeÿMeÿMoobQYOnÿobQNbMpÿRQbÿnQpOladmÿYdQuOemOZ
          iQjÿpjlaÿpMzOÿbOladajadQeÿdeÿMmmQbnMemOÿwda`ÿ]^ÿ@Z?Z>Zÿ||ÿPPU^vÿPPV}vÿPPrUvÿPqPSvÿqrrqvÿqrrq.vÿMenÿqrrUZ
   iQjÿpjlaÿoMkÿa`OÿMllOllpOeaÿdpoQlOnÿdeÿMmmQbnMemOÿwda`ÿ]^ÿ@Z?Z>Zÿ|ÿq[]qZÿ
   Rÿa`dlÿjnNpOeaÿdpoQlOlÿMÿRdeOvÿkQjÿpjlaÿoMkÿdeÿMmmQbnMemOÿwda`ÿa`Oÿ?m`OnjuOÿQRÿLMkpOealÿl`OOaÿQRÿa`dlÿjnNpOeaZÿ
   iQjÿpjlaÿeQadRkÿa`OÿmQjbaÿQRÿMekÿpMaObdMuÿm`MeNOÿdeÿkQjbÿOmQeQpdmÿmdbmjplaMemOlÿa`MaÿpdN`aÿMRROmaÿkQjbÿMcdudakÿaQÿoMkÿbOladajadQevÿ
   RdeOlvÿQbÿloOmdMuÿMllOllpOealZ
   iQjÿpjlaÿmQpoukÿwda`ÿa`OÿlaMenMbnÿmQendadQelÿa`Maÿ`MYOÿcOOeÿMnQoaOnÿckÿa`dlÿmQjbaÿMlÿwOuuÿMlÿwda`ÿMekÿQa`ObÿmQendadQelÿQeÿa`O
   MaaMm`OnÿoMNOZ





81178897619198196789
798!"#$%&6'7("8796)                                                      21
0012312304                                                         56789
ÿÿ0033033
  .TÿUVWBX>.+*ÿYCOZ[ÿ\U]U\^_`ÿ?aOObÿVÿXÿLcQdMbeQf
  *+,+-*.-/0ÿ2345ÿ74389:ÿ7;<<;5=;ÿ                                                                                           LMNOÿPÿQRÿS
  >.?+ÿ-@AB+C0ÿDEDF=<GGDHIJGGK
                                         :795g9<gÿ=35gh7h35:ÿ3iÿ:jk;<lh:h35
   ^[ mQnÿonpbÿcOqQcbÿbQÿbaOÿqcQdMbeQfÿQRRerOÿefÿbaOÿROsOcMtÿunsereMtÿsepbcerbÿvaOcOÿwQnÿMcOÿMnbaQcexOsÿbQÿcOpesOÿvebaefÿSUÿaQncpÿQR
       cOtOMpOÿRcQoÿeoqcepQfoOfbyÿnftOppÿbaOÿqcQdMbeQfÿQRRerOcÿefpbcnrbpÿwQnÿbQÿcOqQcbÿbQÿMÿseRROcOfbÿqcQdMbeQfÿQRRerOÿQcÿvebaefÿM
       seRROcOfbÿbeoOÿRcMoO[
   U[ .RbOcÿefebeMttwÿcOqQcbefNÿbQÿbaOÿqcQdMbeQfÿQRRerOyÿwQnÿvettÿcOrOeZOÿefpbcnrbeQfpÿRcQoÿbaOÿ>QncbÿQcÿbaOÿqcQdMbeQfÿQRRerOcÿMdQnb
       aQvÿMfsÿvaOfÿwQnÿonpbÿcOqQcbÿbQÿbaOÿqcQdMbeQfÿQRRerOcyÿMfsÿwQnÿonpbÿcOqQcbÿbQÿbaOÿqcQdMbeQfÿQRRerOcÿMpÿefpbcnrbOs[
   P[ mQnÿonpbÿfQbÿzfQvefNtwÿtOMZOÿbaOÿROsOcMtÿunsereMtÿsepbcerbÿvaOcOÿwQnÿMcOÿMnbaQcexOsÿbQÿcOpesOÿvebaQnbÿRecpbÿNObbefNÿqOcoeppeQf
       RcQoÿbaOÿ>QncbÿQcÿbaOÿqcQdMbeQfÿQRRerOc[
   V[ mQnÿonpbÿMfpvOcÿbcnbaRnttwÿbaOÿ{nOpbeQfpÿMpzOsÿdwÿbaOÿqcQdMbeQfÿQRRerOc[
   W[ mQnÿonpbÿteZOÿMbÿMÿqtMrOÿMqqcQZOsÿdwÿbaOÿqcQdMbeQfÿQRRerOc[ÿ|RÿwQnÿqtMfÿbQÿraMfNOÿvaOcOÿwQnÿteZOÿQcÿMfwbaefNÿMdQnbÿwQncÿteZefN
       MccMfNOoOfbpÿYpnraÿMpÿbaOÿqOQqtOÿwQnÿteZOÿveba`yÿwQnÿonpbÿfQbeRwÿbaOÿqcQdMbeQfÿQRRerOcÿMbÿtOMpbÿ^\ÿsMwpÿdORQcOÿbaOÿraMfNO[ÿ|R
       fQbeRwefNÿbaOÿqcQdMbeQfÿQRRerOcÿefÿMsZMfrOÿepÿfQbÿqQppedtOÿsnOÿbQÿnfMfbereqMbOsÿrecrnopbMfrOpyÿwQnÿonpbÿfQbeRwÿbaOÿqcQdMbeQf
       QRRerOcÿvebaefÿSUÿaQncpÿQRÿdOrQoefNÿMvMcOÿQRÿMÿraMfNOÿQcÿO}qOrbOsÿraMfNO[
   ~[ mQnÿonpbÿMttQvÿbaOÿqcQdMbeQfÿQRRerOcÿbQÿZepebÿwQnÿMbÿMfwÿbeoOÿMbÿwQncÿaQoOÿQcÿOtpOvaOcOyÿMfsÿwQnÿonpbÿqOcoebÿbaOÿqcQdMbeQf
       QRRerOcÿbQÿbMzOÿMfwÿebOopÿqcQaedebOsÿdwÿbaOÿrQfsebeQfpÿQRÿwQncÿpnqOcZepeQfÿbaMbÿaOÿQcÿpaOÿQdpOcZOpÿefÿqtMefÿZeOv[
   S[ mQnÿonpbÿvQczÿRnttÿbeoOÿYMbÿtOMpbÿP\ÿaQncpÿqOcÿvOOz`ÿMbÿMÿtMvRntÿbwqOÿQRÿOoqtQwoOfbyÿnftOppÿbaOÿqcQdMbeQfÿQRRerOcÿO}rnpOpÿwQn
       RcQoÿsQefNÿpQ[ÿ|RÿwQnÿsQÿfQbÿaMZOÿRnttXbeoOÿOoqtQwoOfbyÿwQnÿonpbÿbcwÿbQÿRefsÿRnttXbeoOÿOoqtQwoOfbyÿnftOppÿbaOÿqcQdMbeQf
       QRRerOcÿO}rnpOpÿwQnÿRcQoÿsQefNÿpQ[ÿ|RÿwQnÿqtMfÿbQÿraMfNOÿvaOcOÿwQnÿvQczÿQcÿMfwbaefNÿMdQnbÿwQncÿvQczÿYpnraÿMpÿwQncÿqQpebeQf
       QcÿwQncÿuQdÿcOpqQfpedetebeOp`yÿwQnÿonpbÿfQbeRwÿbaOÿqcQdMbeQfÿQRRerOcÿMbÿtOMpbÿ^\ÿsMwpÿdORQcOÿbaOÿraMfNO[ÿ|RÿfQbeRwefNÿbaO
       qcQdMbeQfÿQRRerOcÿMbÿtOMpbÿ^\ÿsMwpÿefÿMsZMfrOÿepÿfQbÿqQppedtOÿsnOÿbQÿnfMfbereqMbOsÿrecrnopbMfrOpyÿwQnÿonpbÿfQbeRwÿbaOÿqcQdMbeQf
       QRRerOcÿvebaefÿSUÿaQncpÿQRÿdOrQoefNÿMvMcOÿQRÿMÿraMfNOÿQcÿO}qOrbOsÿraMfNO[
   _[ mQnÿonpbÿfQbÿrQoonferMbOÿQcÿefbOcMrbÿvebaÿpQoOQfOÿwQnÿzfQvÿepÿOfNMNOsÿefÿrceoefMtÿMrbeZebw[ÿ|RÿwQnÿzfQvÿpQoOQfOÿaMp
       dOOfÿrQfZerbOsÿQRÿMÿROtQfwyÿwQnÿonpbÿfQbÿzfQvefNtwÿrQoonferMbOÿQcÿefbOcMrbÿvebaÿbaMbÿqOcpQfÿvebaQnbÿRecpbÿNObbefNÿbaO
       qOcoeppeQfÿQRÿbaOÿqcQdMbeQfÿQRRerOc[
   [ |RÿwQnÿMcOÿMccOpbOsÿQcÿ{nOpbeQfOsÿdwÿMÿtMvÿOfRQcrOoOfbÿQRRerOcyÿwQnÿonpbÿfQbeRwÿbaOÿqcQdMbeQfÿQRRerOcÿvebaefÿSUÿaQncp[
   ^\[ mQnÿonpbÿfQbÿQvfyÿqQppOppyÿQcÿaMZOÿMrrOppÿbQÿMÿRecOMcoyÿMoonfebeQfyÿsOpbcnrbeZOÿsOZerOyÿQcÿsMfNOcQnpÿvOMqQfÿYe[O[yÿMfwbaefN
       baMbÿvMpÿsOpeNfOsyÿQcÿvMpÿoQseReOsÿRQcyÿbaOÿpqOreRerÿqncqQpOÿQRÿrMnpefNÿdQsetwÿefuncwÿQcÿsOMbaÿbQÿMfQbaOcÿqOcpQfyÿpnraÿMp
       fnfraMznpÿQcÿbMpOcp`[
   ^^[ mQnÿonpbÿfQbÿMrbÿQcÿoMzOÿMfwÿMNcOOoOfbÿvebaÿMÿtMvÿOfRQcrOoOfbÿMNOfrwÿbQÿMrbÿMpÿMÿrQfResOfbeMtÿanoMfÿpQncrOÿQcÿefRQcoMfb
       vebaQnbÿRecpbÿNObbefNÿbaOÿqOcoeppeQfÿQRÿbaOÿ>Qncb[
   ^U[ |RÿbaOÿqcQdMbeQfÿQRRerOcÿsObOcoefOpÿbaMbÿwQnÿqQpOÿMÿcepzÿbQÿMfQbaOcÿqOcpQfÿYefrtnsefNÿMfÿQcNMfexMbeQf`yÿbaOÿqcQdMbeQfÿQRRerOc
       oMwÿcO{necOÿwQnÿbQÿfQbeRwÿbaOÿqOcpQfÿMdQnbÿbaOÿcepzÿMfsÿwQnÿonpbÿrQoqtwÿvebaÿbaMbÿefpbcnrbeQf[ÿ/aOÿqcQdMbeQfÿQRRerOcÿoMw
       rQfbMrbÿbaOÿqOcpQfÿMfsÿrQfRecoÿbaMbÿwQnÿaMZOÿfQbeReOsÿbaOÿqOcpQfÿMdQnbÿbaOÿcepz[
   ^P[ mQnÿonpbÿRQttQvÿbaOÿefpbcnrbeQfpÿQRÿbaOÿqcQdMbeQfÿQRRerOcÿcOtMbOsÿbQÿbaOÿrQfsebeQfpÿQRÿpnqOcZepeQf[
                                                    j:ÿkÿ3ÿjÿ3
  .ÿ@[?[ÿqcQdMbeQfÿQRRerOcÿaMpÿefpbcnrbOsÿoOÿQfÿbaOÿrQfsebeQfpÿpqOreReOsÿdwÿbaOÿrQncbÿMfsÿaMpÿqcQZesOsÿoOÿvebaÿMÿvcebbOfÿrQqwÿQRÿbaep
  unsNoOfbÿrQfbMefefNÿbaOpOÿrQfsebeQfp[ÿ,QcÿRncbaOcÿefRQcoMbeQfÿcONMcsefNÿbaOpOÿrQfsebeQfpyÿpOOÿÿÿÿÿ 
  ¡¢ ÿ£ yÿMZMetMdtOÿMb0ÿvvv[nprQncbp[NQZ[ÿ
  ÿ
  *OROfsMfb¤pÿ?eNfMbncOÿ¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥ÿ*MbOÿ¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥





81178897619198196789
798!"#$%&6'7("8796)                                                1
0012312304                                                         56789
ÿÿ0033033
  /UÿVQWCX?/,+ÿYDPZ[ÿ\V]V\^_`ÿ@aPPbÿQÿXÿMcRdNbeRf
  +,-,.+/.01ÿ3456ÿ8549:;ÿ8<==<6><ÿ                                                                                          MNOPÿQÿRSÿT
  ?/@,ÿ.ABC,D1ÿEFEG>=HHEIJKHHL
                                            ;g<>h:iÿ>46jh8h46;ÿ4kÿg=4l:8h46
   ^[ 0aPÿmPSPfmNfbÿnaNooÿnpdqebÿbRÿbaPÿnPNcraÿRSÿaenÿsPcnRftÿscRsPcbutÿaRqPtÿNfmÿZPaeroPÿduÿNÿAfebPmÿ@bNbPnÿscRdNbeRfÿRSSerPctÿRc
       NfuÿRbaPcÿNpbaRcevPmÿsPcnRfÿpfmPcÿbaPÿeqqPmeNbPÿNfmÿsPcnRfNoÿnpsPcZeneRfÿRSÿbaPÿscRdNbeRfÿRSSerPctÿdNnPmÿpsRfÿcPNnRfNdoP
       npnsereRftÿwebaRpbÿNÿnPNcraÿwNccNfb[ÿ-NeopcPÿbRÿnpdqebÿbRÿNÿnPNcraÿqNuÿdPÿOcRpfmnÿSRcÿcPZRrNbeRf[ÿ0aPÿmPSPfmNfbÿnaNooÿwNcf
       NfuÿRbaPcÿcPnemPfbnÿbaNbÿbaPÿscPqenPnÿqNuÿdPÿnpdxPrbÿbRÿnPNcraPnÿspcnpNfbÿbRÿbaenÿrRfmebeRf[
   V[ 0aPÿmPSPfmNfbÿnaNooÿfRbÿmensRnPÿRSÿRcÿRbaPcwenPÿmennesNbPÿNfuÿRSÿaenÿNnnPbnÿpfbeoÿbaPÿSefPÿNfm]RcÿcPnbebpbeRfÿRcmPcPmÿduÿbaen
       ypmOqPfbÿenÿsNemÿefÿSpootÿpfoPnnÿbaPÿmPSPfmNfbÿRdbNefnÿNsscRZNoÿRSÿbaPÿ?RpcbÿRcÿbaPÿscRdNbeRfÿRSSerPc[
   z[ 0aPÿmPSPfmNfbÿnaNooÿNssouÿNooÿqRfePnÿcPrPeZPmÿScRqÿefrRqPÿbN{ÿcPSpfmntÿoRbbPcuÿweffefOntÿefaPcebNfrPtÿxpmOqPfbnÿNfmÿNfu
       NfberesNbPmÿRcÿpfP{sPrbPmÿSefNfreNoÿONefnÿbRÿNfuÿpfsNemÿcPnbebpbeRfÿRcmPcPmÿduÿbaenÿypmOqPfb[
   Q[ 0aPÿmPSPfmNfbÿnaNooÿscRZemPÿbaPÿscRdNbeRfÿRSSerPcÿwebaÿNrrPnnÿbRÿNfuÿcP|pPnbPmÿSefNfreNoÿefSRcqNbeRf[
   W[ 0aPÿmPSPfmNfbÿnaNooÿfRbÿRsPfÿNmmebeRfNoÿoefPnÿRSÿrcPmebÿwebaRpbÿbaPÿNsscRZNoÿRSÿbaPÿscRdNbeRfÿRSSerPc[
   }[ /nÿmecPrbPmÿduÿbaPÿscRdNbeRfÿRSSerPctÿbaPÿmPSPfmNfbÿnaNooÿsNcberesNbPÿefÿNfÿRpbsNbePfbÿrRccPrbeRfNoÿbcPNbqPfbÿscROcNqÿbRÿRdbNef
       NnnenbNfrPÿSRcÿmcpOÿRcÿNorRaRoÿNdpnP[
   T[ /nÿmecPrbPmÿduÿbaPÿscRdNbeRfÿRSSerPctÿbaPÿmPSPfmNfbÿnaNooÿsNcberesNbPÿefÿNÿscROcNqÿRSÿbPnbefOÿYe[P[ÿdcPNbatÿpcefPtÿnwPNbÿsNbrat
       Pbr[`ÿbRÿmPbPcqefPÿeSÿaPÿaNnÿcPZPcbPmÿbRÿbaPÿpnPÿRSÿmcpOnÿRcÿNorRaRo[
   _[ 0aPÿmPSPfmNfbÿnaNooÿNdnbNefÿScRqÿbaPÿpnPÿRSÿNorRaRoerÿdPZPcNOPnÿNfmÿnaNooÿfRbÿScP|pPfbÿbaRnPÿsoNrPnÿwaPcPÿNorRaRoÿenÿbaPÿraePS
       ebPqÿRSÿnNoP[
   ~[ /nÿmecPrbPmÿduÿbaPÿscRdNbeRfÿRSSerPctÿbaPÿmPSPfmNfbÿnaNooÿsNcberesNbPÿefÿNÿscROcNqÿRSÿRpbsNbePfbÿqPfbNoÿaPNobaÿbcPNbqPfb[
   ^\[ -RcÿNÿsPceRmÿRSÿne{ÿqRfbantÿbaPÿmPSPfmNfbÿnaNooÿdPÿcPnbcerbPmÿbRÿaenÿcPnemPfrPÿNbÿNooÿbeqPnÿP{rPsbÿSRcÿPqsoRuqPfbÿPmprNbeRf
       cPoeOeRpnÿnPcZerPnÿqPmerNotÿnpdnbNfrPÿNdpnPtÿRcÿqPfbNoÿaPNobaÿbcPNbqPfbÿNbbRcfPuÿZenebnÿrRpcbÿNssPNcNfrPnÿrRpcbXRcmPcPm
       RdoeONbeRfnÿRcÿRbaPcÿNrbeZebePnÿNnÿscPXNsscRZPmÿduÿbaPÿscRdNbeRfÿRSSerPcÿYRqPÿ+PbPfbeRf`[
   ^^[ /nÿmecPrbPmÿduÿbaPÿscRdNbeRfÿRSSerPctÿbaPÿmPSPfmNfbÿnaNooÿsNcberesNbPÿefÿNÿrRXsNuqPfbÿsoNfÿSRcÿbcPNbqPfbÿRcÿbPnbefOÿNfmÿnaNoo
       qNPÿsNuqPfbÿmecPrbouÿbRÿbaPÿZPfmRcÿpfmPcÿrRfbcNrbÿwebaÿbaPÿAfebPmÿ@bNbPnÿMcRdNbeRfÿUSSerPÿRSÿpsÿbRÿVWÿsPcÿqRfba[





81178897619198196789
798!"#$%&6'7("8796)                                             *1
0012312304                                                            56789
ÿÿ0033033
  .TÿUVPBW>.+*ÿXCOYZÿ[U\U[]^_ÿ?`OOaÿPÿWÿ>bcdceMfÿAQeOaMbgÿLOeMfacOh
  *+,+-*.-/0ÿ2345ÿ74389:ÿ7;<<;5=;ÿ                                                                                                LMNOÿPÿQRÿS
  >.?+ÿ-@AB+C0ÿDEDF=<GGDHIJGGK
                                                =<i8i59jÿ835;79<kÿl;59j7i;:
          /`OÿmOROemMeaÿdnhaÿoMgÿa`OÿaQaMfÿpbcdceMfÿdQeOaMbgÿoOeMfacOhÿnemObÿa`Oÿ?p`OmnfOÿQRÿLMgdOeahÿQeÿ?`OOaÿqZ
                                                         .hhOhhdOea                         ,ceO                    COhacanacQe
           /T/.r?                                          s][[Z[[                         s[Z[[                    st[uv[PZqv
        /`OÿmOaObdceMacQeÿQRÿbOhacanacQeÿchÿmORObbOmÿneacfÿ ÿZÿ.eÿwxyz{y{ÿ}~{xyzÿzÿÿxzÿyÿwÿÿcffÿOÿOeaObOm
        MRaObÿhnp`ÿmOaObdceMacQeZ
        /`Oÿ>QnbaÿQbmObhÿa`OÿmOROemMeaÿaQÿoMgÿbOhacanacQeÿaQÿa`OÿhceNfOÿYcpacdÿMhÿQnafceOmÿceÿa`OÿCOhacanacQeÿ.aaMp`dOeaÿQeÿ?`OOaÿPBZÿ
        ÿ
        eÿMmmcacQeuÿa`Oÿ>QnbaÿNcYOhÿeQacpOÿa`Maÿa`chÿpMhOÿceYQfYOhÿQa`ObÿmOROemMeahuÿQbÿdMgÿceYQfYOÿQa`ObÿmOROemMeahuÿ`QÿdMgÿOÿ`Ofm
        QceafgÿMemÿhOYObMffgÿfcMfOÿRQbÿoMgdOeaÿQRÿMffÿQbÿoMbaÿQRÿa`OÿbOhacanacQeÿQbmObOmÿ`ObOceÿMemÿdMgÿQbmObÿhnp`ÿoMgdOeaÿceÿa`OÿRnanbOZ
        ?np`ÿRnanbOÿQbmObhÿmQÿeQaÿcepbOMhOÿa`OÿMdQneaÿQRÿbOhacanacQeÿQbmObOmÿMNMcehaÿa`OÿmOROemMeaZ
        Rÿa`OÿmOROemMeaÿdMOhÿMÿoMbacMfÿoMgdOeauÿOMp`ÿoMgOOÿh`MffÿbOpOcYOÿMeÿMoobQcdMaOfgÿobQoQbacQeOmÿoMgdOeauÿnefOhhÿhoOpcRcOm
        Qa`ObchOÿceÿa`OÿobcQbcagÿQbmObÿQbÿoObpOeaMNOÿoMgdOeaÿpQfndeÿOfQZÿQOYObuÿonbhnMeaÿaQÿ]^ÿ@Z?Z>ZÿÿtqqVXc_uÿMffÿeQeROmObMf
        YcpacdhÿdnhaÿOÿoMcmÿORQbOÿa`Oÿ@ecaOmÿ?aMaOhÿchÿoMcmZ
        COhacanacQeÿMdQneaÿQbmObOmÿonbhnMeaÿaQÿofOMÿMNbOOdOeaÿsÿ
        /`OÿmOROemMeaÿdnhaÿoMgÿceaObOhaÿQeÿbOhacanacQeÿMemÿMÿRceOÿQRÿdQbOÿa`MeÿsUuP[[uÿnefOhhÿa`OÿbOhacanacQeÿQbÿRceOÿchÿoMcmÿceÿRnffÿORQbO
        a`OÿRcRaOOea`ÿmMgÿMRaObÿa`OÿmMaOÿQRÿa`OÿnmNdOeauÿonbhnMeaÿaQÿ]^ÿ@Z?Z>Zÿÿtq]UXR_Zÿ.ffÿQRÿa`OÿoMgdOeaÿQoacQehÿQeÿ?`OOaÿqÿdMgÿO
        hnOpaÿaQÿoOeMfacOhÿRQbÿmOfcenOepgÿMemÿmORMnfauÿonbhnMeaÿaQÿ]^ÿ@Z?Z>Zÿÿtq]UXN_Z
        /`OÿpQnbaÿmOaObdceOmÿa`Maÿa`OÿmOROemMeaÿmQOhÿeQaÿ`MYOÿa`OÿMcfcagÿaQÿoMgÿceaObOhaÿMemÿcaÿchÿQbmObOmÿa`Ma0
               /`OÿceaObOhaÿbOncbOdOeaÿchÿMcYOmÿRQbÿa`Oÿ ÿRceOÿ ÿbOhacanacQe
               /`OÿceaObOhaÿbOncbOdOeaÿRQbÿa`Oÿ ÿRceO ÿbOhacanacQeÿchÿdQmcRcOmÿMhÿRQffQh0
         RÿcepMbpObMaOmuÿoMgdOeaÿQRÿa`OÿRceOÿchÿmnOÿmnbceNÿcdobchQedOeaÿMaÿa`OÿbMaOÿQRÿeQaÿfOhhÿa`MeÿsUPÿoObÿnMbaObÿMemÿoMgdOeaÿh`MffÿO
         a`bQnN`ÿa`OÿBnbOMnÿQRÿLbchQehÿedMaOÿ,ceMepcMfÿCOhoQehccfcagÿLbQNbMdZ
         RÿcepMbpObMaOmuÿoMgdOeaÿQRÿa`OÿbOhacanacQeÿchÿmnOÿmnbceNÿcdobchQedOeaÿMaÿa`OÿbMaOÿQRÿeQaÿfOhhÿa`MeÿsUPÿoObÿnMbaObÿMemÿoMgdOea
         h`MffÿOÿa`bQnN`ÿa`OÿBnbOMnÿQRÿLbchQehÿedMaOÿ,ceMepcMfÿCOhoQehccfcagÿLbQNbMdZ
  ,cemceNhÿRQbÿa`OÿaQaMfÿMdQneaÿQRÿfQhhOhÿMbOÿbOncbOmÿnemObÿ>`MoaObhÿ][v.uÿ]][uÿ]][.uÿMemÿ]]t.ÿQRÿ/cafOÿ]^ÿRQbÿQRROehOhÿpQddcaaOmÿQe
  QbÿMRaObÿ?OoaOdObÿ]tuÿ]vvVuÿnaÿORQbOÿ.obcfÿUtuÿ]vvqZ





81178897619198196789
798!"#$%&6'7("8796)                                                   1
0012312304                                                             56789
ÿÿ0033033
  /UÿVWXCY?/,+ÿZDP[\ÿ]V^V]_`aÿ@bPPcÿXCÿYÿ?defegNhÿBRgPcNdiÿMPgNhcePj
  +,-,.+/.01ÿ3456ÿ8549:;ÿ8<==<6><ÿ                                                                  MNOPÿQÿRSÿT
  ?/@,ÿ.ABC,D1ÿEFEG>=HHEIJKHHL
                                                           D,@0k0A0kU.ÿM/lB,.0@
  DPjcecmceRgÿRSÿno]pq]X\QqÿcR1
  CU../Blÿrÿ/@@U?k/0,@pÿss?ÿ
  CADC/.tpÿ?/ÿq_X]Vÿ
  no]pq]X\Qqÿ





81178897619198196789
798!"#$%&6'7("8796)                     *1
0012312304                                                         56789
ÿÿ0033033
  .SÿTUVBW>.+*ÿXCOYZÿ[T\T[]^_ÿ?`OOaÿbÿWÿ?c`OdefOÿQRÿLMghOiaj
  *+,+-*.-/0ÿ2345ÿ74389:ÿ7;<<;5=;ÿ                                                                                                 LMNOÿPÿQRÿP
  >.?+ÿ-@AB+C0ÿDEDF=<GGDHIJGGK
                                                      :=4;klm;ÿ3nÿo9p8;57:
           qMYriNÿMjjOjjOdÿa`OÿdOROidMiasjÿMtrfragÿaQÿuMgvÿuMghOiaÿQRÿa`OÿaQaMfÿcwrhriMfÿhQiOaMwgÿuOiMfarOjÿrjÿdeOÿMjÿRQffQxj0
   .Z               yehuÿjehÿuMghOiaÿQRÿzÿ{]v[[VZb| ÿdeOÿrhhOdrMaOfgvÿtMfMicOÿdeO
                             -QaÿfMaOwÿa`Miÿ vÿQw
                             riÿMccQwdMicOÿ ÿ>v ÿ*v ÿ+vQw ÿ ÿ,ÿtOfQx}ÿQw
   BZ               LMghOiaÿaQÿtONriÿrhhOdrMaOfgÿXhMgÿtOÿcQhtriOdÿxra` ÿ>vÿ ÿ*v Qwÿÿ,ÿtOfQx_}ÿQw
   >Z               LMghOiaÿriÿO~eMfÿ ÿÿÿÿÿrijaMffhOiajÿQRÿzÿ ÿQYOwÿMÿuOwrQdÿQRÿ ÿÿÿ
                    vÿaQÿcQhhOicOÿ ÿÿÿÿÿÿMRaOwÿa`OÿdMaOÿQRÿa`rjÿedNhOia}ÿQw
   *Z               LMghOiaÿriÿO~eMfÿ ÿÿÿÿÿrijaMffhOiajÿQRÿzÿ ÿQYOwÿMÿuOwrQdÿQRÿ ÿÿÿ
                    vÿaQÿcQhhOicOÿ ÿÿÿÿÿÿMRaOwÿwOfOMjOÿRwQhÿrhuwrjQihOiaÿaQÿMÿaOwhÿQRÿjeuOwYrjrQi}ÿQw
   +Z               LMghOiaÿdewriNÿa`OÿaOwhÿQRÿjeuOwYrjOdÿwOfOMjO\uwQtMarQiÿxrffÿcQhhOicOÿxra`riÿ ÿÿÿÿÿÿMRaOwÿwOfOMjO
                    RwQhÿrhuwrjQihOiaZÿ/`OÿcQewaÿxrffÿjOaÿa`OÿuMghOiaÿufMiÿtMjOdÿQiÿMiÿMjjOjjhOiaÿQRÿa`OÿdOROidMiajÿMtrfragÿaQÿuMgÿMa
                    a`MaÿarhO}ÿQw
   ,Z               ?uOcrMfÿrijawecarQijÿwONMwdriNÿa`OÿuMghOiaÿQRÿcwrhriMfÿhQiOaMwgÿuOiMfarOj0
                    .ÿzT[[ÿhQia`fgÿfrhraMarQiÿuMghOiaÿaQxMwdÿMigÿwOjaraearQiZ
   @ifOjjÿa`OÿcQewaÿ`MjÿOuwOjjfgÿQwdOwOdÿQa`OwxrjOvÿrRÿa`rjÿedNhOiaÿrhuQjOjÿrhuwrjQihOiavÿuMghOiaÿQRÿcwrhriMfÿhQiOaMwgÿuOiMfarOjÿrj
   deOÿdewriNÿrhuwrjQihOiaZÿ.ffÿcwrhriMfÿhQiOaMwgÿuOiMfarOjvÿOcOuaÿa`QjOÿuMghOiajÿhMdOÿa`wQeN`ÿa`Oÿ,OdOwMfÿBewOMeÿQRÿLwrjQij
   ihMaOÿ,riMicrMfÿCOjuQijrtrfragÿLwQNwMhvÿMwOÿhMdOÿaQÿa`OÿcfOwÿQRÿa`OÿcQewaZ
   /`OÿdOROidMiaÿj`MffÿwOcOrYOÿcwOdraÿRQwÿMffÿuMghOiajÿuwOYrQejfgÿhMdOÿaQxMwdÿMigÿcwrhriMfÿhQiOaMwgÿuOiMfarOjÿrhuQjOdZ
           /`OÿdOROidMiaÿj`MffÿuMgÿa`OÿcQjaÿQRÿuwQjOcearQiZ
           /`OÿdOROidMiaÿj`MffÿuMgÿa`OÿRQffQxriNÿcQewaÿcQjaXj_0
           /`OÿdOROidMiaÿj`MffÿRQwROraÿa`OÿdOROidMiasjÿriaOwOjaÿriÿa`OÿRQffQxriNÿuwQuOwagÿaQÿa`Oÿ@iraOdÿ?aMaOj0ÿ
           LC+yA-.CÿSC*+CÿS,ÿ,SC,+/@C+WC.-/+*Z
   LMghOiajÿj`MffÿtOÿMuufrOdÿriÿa`OÿRQffQxriNÿQwdOw0ÿX]_ÿMjjOjjhOiavÿXT_ÿwOjaraearQiÿuwricruMfvÿX{_ÿwOjaraearQiÿriaOwOjavÿXU_ÿRriOÿuwricruMfv
   XV_ÿRriOÿriaOwOjavÿXb_ÿcQhheiragÿwOjaraearQivÿXP_ÿ /.ÿMjjOjjhOiavÿX^_ÿuOiMfarOjvÿMidÿX|_ÿcQjajvÿricfedriNÿcQjaÿQRÿuwQjOcearQiÿMidÿcQewa
   cQjajZ





81178897619198196789
798!"#$%&6'7("8796)                                                    1
